Opinion by
Judge Lindsay:
The grounds relied on for a new trial were: 1st, that the court misinstructed the jury; and 2d, that the verdict was against the evidence. With the last ground this court has nothing to do. Appellant claims exemption from the penalty denounced by law against retailing intoxicating liquors in Bullitt county, because he was a practicing physician.
The court instructed the jury that if such was the case, and the whiskey was sold in good faith and for medical purposes only, they should acquit. This was all appellant could ask; to allow physicians *238to sell fox- othex* than medical purposes would be to disregard the plain provisions of the law.

R. J. Meyler, for appellant.

John Rodman, for appellee.
Judgment affirmed.